DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a first distance between the winding-end portion in the first state and one of the pair of end parts of the first guide rib that is near the winding-end portion in the first state is longer than a second distance between the winding-end portion in the second state and one of the pair of end parts of the second guide rib that is near the winding-end portion in the second state” of claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
FIG 16 discloses the first distance D1 and the second distance D2, but as can be seen in FIG 16, while the first distance is measured from the end of the winding-end portion (EC1) to one of the pair of end parts (751A) of the guide rib, the second distance is measured from the middle of the winding-end portion (EC2) to one of the pair of end parts (752A). See below diagram.

    PNG
    media_image1.png
    749
    531
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claim 15 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed 02/26/2021. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated “the winding-end portion EC2 in the second state in which it is disposed such that it is covered by the third wire 103 ([0194] of the publication)”, and this statement indicates that the invention is different from what is defined in the claim(s) because claim 15 requires the winding-end portion in the second state to be covered by the first wire, not the third wire. As seen in FIG 8B, the first wire extends clockwise from range 100C to 100B and the second wire extends clockwise from range 100A to 100B. The first wire and the second wire only overlap in the range 100B ([0190]) and the first wire cannot cover the second wire in the second state, as the second state winding-end portion is in the range 100C. Thus, claim 15 fails to claim the subject matter as disclosed in the specification and the drawings.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US 2020/0395812) in view of Nagahama (US 2017/0214292).
Regarding claim 1, Hung teaches an electric work machine ([0002]) comprising: 
a motor comprising a stator (1) and a rotor ([0002]), which is rotatable relative to the stator (1); 
wherein: 
the stator (1) comprises: 
a stator core (10) having a plurality of teeth (12); 
an insulator (50, 70, another insulator around stator core in FIG 8) supported by the stator core (10)
coils (20-40) wound around the plurality of teeth (12); 
a first wire (41) that electrically connects a first set of the coils (40); and 
a second wire (31) that electrically connects a second set of the coils (30); 
at least a portion of the first wire (41) and at least a portion of the second wire (31) are disposed in a same range (clockwise direction from top to bottom in annotated diagram below) in a circumferential direction of the stator (1); and 

    PNG
    media_image2.png
    509
    537
    media_image2.png
    Greyscale

in at least a portion of said range, the first wire (41) and the second wire (31) are disposed in a non-contactable manner and/or in a manner such that relative movement is not possible (fixed by trenches 51-53).
While Hung seems to disclose in FIG 1-2 and 8 an insulator with coils wound around the insulator, Hung does not explicitly state an insulator supported by the stator core; and coils wound through the insulator.
Nagahama teaches an insulator (33, 34) supported by the stator core (32); and
coils (35) wound through the insulator (33, 34).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Hung in view of Nagahama to incorporate an insulator supported by the stator core; and coils wound through the insulator, as Hung merely does not explicitly state an insulator, and one of ordinary skill in the art would have easily looked to prior art to modify Hung to ensure the coils are electrically insulated from the stator core.
	Regarding claim 2/1, Hung in view of Nagahama was discussed above in claim 1. Hung further teaches wherein: in said range, the first wire (41) and a specified portion of the second wire (31) are disposed in a non-contactable manner and/or in a manner such that relative movement is not possible (separated and fixed by the trenches 51-53); and 
the specified portion (522) of the second wire (31) is or includes a winding-end portion (see diagram below) of the second wire (31), which is disposed such that it covers the first wire (41).

    PNG
    media_image3.png
    512
    535
    media_image3.png
    Greyscale

Regarding claim 3/2, Hung in view of Nagahama was discussed above in claim 2. Hung further teaches wherein the first wire (41) and a winding-start portion (see diagram below) of the second wire (31) are disposed in a contactable manner and/or in a manner capable of relative movement.

    PNG
    media_image4.png
    505
    540
    media_image4.png
    Greyscale

	Regarding claim 8/2, Hung in view of Nagahama was discussed above in claim 2. Hung further teaches an intermediate insulative member (see diagram below) disposed between and spacing apart the first wire (41) and the specified portion (522) of the second wire (31).

    PNG
    media_image5.png
    401
    530
    media_image5.png
    Greyscale

	Regarding claim 9/8, Hung in view of Nagahama was discussed above in claim 8. Hung further teaches wherein the intermediate insulative member is fixed to the insulator (50, 70, another insulator around stator core in FIG 8;).
	Regarding claim 10/8, Hung in view of Nagahama was discussed above in claim 8. Hung further teaches wherein the intermediate insulative member is formed of a insulating material ([0011]).
	Hung does not explicitly disclose the insulating material is rubber or synthetic resin.
	Nagahama discloses the insulating material is rubber or synthetic resin ([0003]).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Hung to incorporate Nagahama to teach the insulating material is rubber or synthetic resin, as Hung’s wiring device (50) is made of an insulating material, but merely does not disclose the exact material used, one of ordinary skill in the art would look to prior arts to choose the best material suited.
	Regarding claim 11/2, Hung in view of Nagahama was discussed above in claim 2. Hung further teaches wherein the insulator (50, 70, another insulator around stator core in FIG 8) has at least one first support surface (53, see diagram below), which supports the first wire (41), and at least one second support surface (52, see diagram below), which supports the second wire (31) in a state such that the first wire (41) and the specified portion (522) of the second wire (31) are spaced apart and do not contact each other (FIG 1,2). 

    PNG
    media_image6.png
    446
    582
    media_image6.png
    Greyscale

	Regarding claim 12/11, Hung in view of Nagahama was discussed above in claim 11. Hung further teaches wherein the at least one first support surface (53, see diagram above) and the at least one second support surface (52, see diagram above) are disposed at different locations in an axial direction of the stator (FIG 3-5).
	Regarding claim 13/12, Hung in view of Nagahama was discussed above in claim 12. Hung further teaches wherein the at least one first support surface (53, see diagram above) and the at least one second support surface (52, see diagram above) are disposed at different locations in a radial direction of the stator (1; FIG 3).
Regarding claim 14/11, Hung in view of Nagahama was discussed above in claim 11. Hung further teaches the insulator (50, 70, another insulator around stator core in FIG 8) has a plurality of the first support surfaces (53, see diagram below) and a plurality of the second support surfaces (52, see diagram below), 
the first support surfaces (53) and the second support surfaces (52) are disposed at different locations in an axial direction of the stator (1; FIG 5) and are disposed at different locations in a radial direction of the stator (1; FIG 4); 
the first support surfaces (53) are disposed spaced apart in the circumferential direction (FIG 4); 
the second support surfaces (52) are disposed spaced apart in the circumferential direction (FIG 4); 
the first support surfaces (53) and the second support surfaces (52) are disposed such that they do not overlap within a plane that is orthogonal to a rotational axis of the motor (FIG 3-5).

    PNG
    media_image7.png
    500
    479
    media_image7.png
    Greyscale

	Regarding claim 15/1 (as best understood, see 112(b) rejection above), Hung in view of Nagahama was discussed above in claim 1. Hung further teaches the insulator comprises first (ribs formed on the inner portion of trench 53) and second guide rib (ribs formed on the inner portion of trench 52); 

    PNG
    media_image8.png
    500
    479
    media_image8.png
    Greyscale

a winding-end portion of the second wire (31) includes a winding-end portion in a first state in which it is disposed such that it covers the first wire (41; FIG 17 shows the second wire covering the first wire on the 3 o’clock position), and a winding-end portion in a second state in which it is disposed such that it is covered by the first wire (41; FIG 17 shows the first wire covering the second wire on the 6 o’clock position); 

    PNG
    media_image9.png
    471
    534
    media_image9.png
    Greyscale

the first guide rib (53) supports the winding-end portion in the first state, and the second guide rib (52) supports the winding-end portion in the second state; 
in the circumferential direction of the stator (1), the first guide rib (53) has a pair of end parts, and the second guide rib (52) has a pair of end parts; and 
in the circumferential direction of the stator (1), a first distance (D1) between the winding-end portion in the first state and one of the pair of end parts of the first guide rib (53) that is near the winding-end portion in the first state is longer than a second distance (D2) between the winding-end portion in the second state and one of the pair of end parts of the second guide rib (52) that is near the winding-end portion in the second state.

    PNG
    media_image10.png
    466
    533
    media_image10.png
    Greyscale

	
Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura et al. (US 2021/0194309) in view of Nagahama (US 2017/0214292).
	Regarding claim 1, Okamura teaches an electric work machine (FIG 1) comprising: 
a motor (1) comprising a stator (10) and a rotor (4), which is rotatable relative to the stator (10); 
wherein: 
the stator (10) comprises: 
a stator core (11) having a plurality of teeth ([0048] plurality of slots); 
an insulator (21) supported by the stator core (11); 
coils (12) wound around the plurality of teeth (FIG 3); 
a first wire (37) that electrically connects a first set of the coils (W phase); and 
a second wire (36) that electrically connects a second set of the coils (V phase); 
at least a portion of the first wire (37) and at least a portion of the second wire (36) are disposed in a same range in a circumferential direction of the stator (10; FIG 7); and 
in at least a portion of said range, the first wire (37) and the second wire (36) are disposed in a non-contactable manner and/or in a manner such that relative movement is not possible (insulated by the holder 21).
Okamura fails to teach coils wound through the insulator
Nagahama teaches an insulator (122) supported by the stator core (); and
coils (112) wound through the insulator (122).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Okamura in view of Nagahama to incorporate an insulator supported by the stator core; and coils wound through the insulator, to ensure the coils are electrically insulated from the stator core.
Regarding claim 16/1, Okamura in view of Nagahama was discussed above in claim 1. Okamura further teaches a fusing terminal (31) electrically connected to one of the coils (12) via the first wire (37) and the second wire (36); 
wherein: 
the motor (1) comprises a terminal-unit main body (21) connected to the insulator (21); 
the fusing terminal (31) is disposed on a fusing-terminal retaining part (22) of the insulator (21) in a state such that the fusing terminal (31) is supported by the terminal-unit main body (21); and 
one of: 
the fusing terminal (31), the first wire (37), the second wire (36), the fusing-terminal retaining part (22), and the terminal-unit main body (21) are fixed by a bonding agent (27; FIG 11); or 
the first wire (37), the second wire (36), and the fusing-terminal retaining part (22) are fixed by the bonding agent (27; FIG 10); or 
the first wire (37), the second wire (36), the fusing-terminal retaining part (22), and the terminal-unit main body (21) are fixed by the bonding agent (27; FIG 10).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US 2020/0395812) in view of Nagahama (US 2017/0214292) as applied to claim 2 above, and further in view of Okamura (US 2021/0194309).
	Regarding claim 4/2, Hung in view of Nagahama was discussed above in claim 2. Hung in view of Nagahama fails to teach wherein a bonding agent fixes the first wire and the specified portion of the second wire.
	Okamura teaches wherein a bonding agent (27) fixes the first wire (37) and the specified portion of the second wire (36).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Hung in view of Nagahama to incorporate Okamura teaching of a bonding agent fixes the first wire and the specified portion of the second wire, for the advantages of ensuring the wires are firmly embedded within the insulator.
Regarding claim 5/4, Hung in view of Nagahama and Okamura was discussed above in claim 4. Okamura further teaches wherein the bonding agent (27) fixes the first wire (37) and the specified portion of the second wire (36) to the insulator (21) in a state such that the first wire (37) and the specified portion of the second wire (36) are spaced apart and do not contact each other (FIG 22).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Hung in view of Nagahama to incorporate Okamura to teach wherein the bonding agent fixes the first wire and the specified portion of the second wire to the insulator in a state such that the first wire and the specified portion of the second wire are spaced apart and do not contact each other, for the advantages of ensuring the different wires are insulated from each other to prevent short circuiting.
Regarding claim 6/4, Hung in view of Nagahama and Okamura was discussed above in claim 4. Okamura further teaches wherein at least a portion (around partition wall 26a) of the bonding agent (27) is disposed between the first wire (37) and the specified portion of the second wire (36).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Hung in view of Nagahama to incorporate Okamura to teach wherein at least a portion of the bonding agent is disposed between the first wire and the specified portion of the second wire, for ensuring the insulation between the different wires.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US 2020/0395812) in view of Nagahama (US 2017/0214292) and Okamura (US 2021/0194309) as applied to claim 4 above, and further in view of Takahashi et al. (US 2019/0207496).
Regarding claim 7/4, Hung in view of Nagahama and Okamura was discussed above in claim 4. Hung in view of Nagahama and Okamura does not explicitly disclose wherein the bonding agent is curable with ultraviolet light.
Takahashi teaches wherein the bonding agent is curable with ultraviolet light ([0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Hung in view of Nagahama and Okamura to incorporate Takahashi to teach wherein the bonding agent is curable with ultraviolet light, for the advantages of reducing the time to cure the bonding agent to reduce number of steps during manufacture.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US 2020/0395812) in view of Nagahama (US 2017/0214292) and Okamura (US 2021/0194309).
Regarding claim 17, Hung teaches an electric motor ([0002]) comprising: 
a stator (1) having a stator core (10) with a plurality of teeth (12); 
an insulator (50, 70, another insulator around the stator core in FIG 8) fixedly coupled to the stator core (10); 
a plurality of coils (20-40) respectively on the plurality of teeth (12); 
a first wire or wire segment (41) that electrically connects a first pair of the coils (40); 
a second wire or wire segment (31) that electrically connects a second pair of the coils (30); and 
a rotor ([0002]) disposed within the stator core (10) and being rotatable relative to the stator core (10); 
wherein: 
at least a portion of the first wire or wire segment (41) extends adjacent to at least a portion of the second wire or wire segment (31) within a circumferential range of the stator (1); and 
in at least a portion of said circumferential range, one of: 
an intervening structure is interposed between the first wire or wire segment (41) and the second wire or wire segment (31) so that the first wire or wire segment (41) and the second wire or wire segment (31) do not contact each other; and/or 

    PNG
    media_image11.png
    401
    530
    media_image11.png
    Greyscale

Hung fails to explicitly disclose a plurality of coils respectively wound on the insulator.
Nagahama teaches a plurality of coils (35) wound on the insulator (33, 34).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Hung in view of Nagahama to incorporate a plurality of coils respectively wound on the insulator, as Hung merely does not explicitly state an insulator, and one of ordinary skill in the art would have easily looked to prior art to modify Hung to ensure the coils are electrically insulated from the stator core.
Hung in view of Nagahama fails to teach a bonding agent fixes the first wire or wire segment relative to the second wire or wire segment so that the first wire or wire segment and the second wire or wire segment are immovable relative to each other.
Okamura teaches teach a bonding agent (37) fixes the first wire or wire segment (37) relative to the second wire or wire segment (36) so that the first wire or wire segment (37) and the second wire or wire segment (36) are immovable relative to each other (FIG 22).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINKI CHANG/Examiner, Art Unit 2834       

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2834